Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oldroyd et al. (US 2018/0257761).
Re’ Claim 1,. Oldroyd discloses An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (transition in Fig. 2A-2I), the aircraft comprising:
a fuselage 50 having an aerodynamic shape with a leading edge and a trailing edge separated by a chord length and first and second sides separated by a span length (See fig. 2), the fuselage having a first cargo bay (Paragraph 35);
a first wing 14a coupled to the fuselage proximate the first side and a second wing 14b coupled to the fuselage proximate the second side;
a distributed thrust array including a first pair of propulsion assemblies 26a, 26b coupled to the first wing and a second pair of propulsion assemblies 26c, 26d coupled to the second wing; and
a flight control system 32 operably associated with the distributed thrust array and configured to independently control each of the propulsion assemblies (Para 32);
wherein, the first side of the fuselage includes a first door configured to provide access to the first cargo bay from an exterior of the aircraft with a predetermined clearance relative to each of the 
Re’ Claim 2. Oldroyd discloses The aircraft as recited in claim 1 wherein, in the VTOL orientation, the first wing is substantially forward of the fuselage and the second wing is substantially aft of the fuselage (Fig. 2A); and wherein, in the biplane orientation, the first wing is substantially below the fuselage and the second wing is substantially above the fuselage (Fig. 2E).
Re’ Claim 3. Oldroyd discloses The aircraft as recited in claim 1 wherein the first and second wings are substantially parallel to each other (Clearly shown in the figures).
Re’ Claim 9-10. Oldroyd discloses The aircraft as recited in claim 1 further comprising a power system (batteries) disposed within the fuselage (electrical power, batteries etc. disclosed).
Re’ Claim 11. Oldroyd discloses The aircraft as recited in claim 1 wherein each of the propulsion assemblies further comprises an electric motor and a rotor assembly coupled to the electric motor (34, 36).
Re’ Claim 12. Oldroyd discloses The aircraft as recited in claim 1 wherein the distributed thrust array further comprises a two-dimensional thrust array (Fig. 1F).
Re’ Claim 13. Oldroyd discloses The aircraft as recited in claim 1 wherein the flight control system is configured for autonomous flight control (para 32).
Re’ Claim 14. Oldroyd discloses The aircraft as recited in claim 1 wherein the flight control system is configured for unmanned cargo delivery Disclosed in Para 35.
Re’ Claim 15. Oldroyd discloses The aircraft as recited in claim 1 wherein, in the biplane orientation, the first door is configured for cargo drop operations (as the doors disclosed open and closed therefore configured to perform the operations of a cargo drop).
Re’ Claim 16. Oldroyd discloses The aircraft as recited in claim 15 further comprising a first door actuator configured to receive commands from the flight control system and operate the first door between open and closed positions during the cargo drop operations. (as the doors disclosed open and closed using the control system therefore configured to perform the operations of a cargo drop).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd et al. (US 2018/0257761) in view of Nichols et al. (US 20100051755).
Re’ Claim 4. Oldroyd does not teach The aircraft as recited in claim 1 wherein the first and second wings are swept wings. Nichols teaches the deficiencies of Oldroyd swept wings (Fig. 1B) It would have been obvious to one of ordinary skill in the art at the time of the invention to use swept wings as taught in Nichols in the invention of Oldroyd in order to allow for more optimized flight at higher speeds. 
Re’ Claim 5. The combination of Oldroyd  and Nichols teaches The aircraft as recited in claim 4 wherein each of the first and second wings has an apex proximate the leading edge of the fuselage (as the combination would but the center apex of the wings from Nichols at the position of the body 50 in Oldroyd) It would have been obvious to one of ordinary skill in the art at the time of the invention to use swept wings as taught in Nichols in the invention of Oldroyd in order to allow for more optimized flight at higher speeds. 
Re’ Claim 6-7. Oldroyd  teaches the propulsion assemblies positioned as claimed in claim 6, wherein, in the VTOL orientation, the propulsion assemblies are below the apexes of the leading edge body 50; and wherein, in the biplane orientation, the propulsion assemblies are aft of the apexes of the leading edge body (Fig. 1A). The Combination of Oldroyd  and Nichols teaches the apex of the wing and body are proximate each other. It would have been obvious to one of ordinary skill in the art at the time of the invention to use swept wings as taught in Nichols in the invention of Oldroyd in order to allow for more optimized flight at higher speeds.
Re’ Claim 19-20. Oldroyd discloses An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (transition in Fig. 2A-2I), the aircraft comprising:
a fuselage 50 having an aerodynamic shape with a leading edge and a trailing edge separated by a chord length and first and second sides separated by a span length (See fig. 2), the fuselage having a first cargo bay (Paragraph 35);
a first wing 14a coupled to the fuselage proximate the first side and a second wing 14b coupled to the fuselage proximate the second side;
a distributed thrust array including a first pair of propulsion assemblies 26a, 26b coupled to the first wing and a second pair of propulsion assemblies 26c, 26d coupled to the second wing; and
a flight control system 32 operably associated with the distributed thrust array and configured to independently control each of the propulsion assemblies (Para 32);
wherein, the first side of the fuselage includes a first door configured to provide access to the first cargo bay from an exterior of the aircraft with a predetermined clearance relative to each of the propulsion assemblies of the first pair of propulsion assemblies (Clearly shown and understood from Fig. 1B that a cargo bay door referenced in Para 35 on body 50 would have clearance from the propulsion assemblies).
wherein, in the VTOL orientation, the first swept wing is substantially forward of the fuselage, the second swept wing is substantially aft of the fuselage and the propulsion assemblies are below the leading edge of the fuselage (Fig. 2A); and
wherein, in the biplane orientation, the first swept wing is substantially below the fuselage, the second swept wing is substantially above the fuselage, the propulsion assemblies are aft of the leading edge of the fuselage (Fig. 2E) and the first door is configured for cargo drop operations further comprising a first door actuator configured to receive commands from the flight control system and operate the first door between open and closed positions during the cargo drop operations. (as the doors disclosed open and closed using the control system therefore configured to perform the operations of a cargo drop).
.Oldroyd does not teach wherein the first and second wings are swept wings. Nichols teaches the deficiencies of Oldroyd swept wings (Fig. 1B) It would have been obvious to one of ordinary skill in the art at the time of the invention to use swept wings as taught in Nichols in the invention of Oldroyd in order to allow for more optimized flight at higher speeds. 

Claim 8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd et al. (US 2018/0257761).
Re’ Claim 8. Oldroyd teaches cargo bay door operation and clearence (Clearly shown and understood from Fig. 1B that a cargo bay door referenced in Para 35 on body 50 would have clearance from the propulsion assemblies) does not teach The aircraft as recited in claim 1 wherein the fuselage has a second cargo bay and wherein the first side of the fuselage includes a second door configured to provide access to the second cargo bay from the exterior of the aircraft with the predetermined clearance relative to each of the propulsion assemblies of the first pair of propulsion assemblies. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include two or more cargo bays with doors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In this case it would have been obvious to have two or more cargo bay doors in order to allow for different payloads: avionics bays, control devices, cameras, deployable payloads etc to be stored in the body . 
teaches cargo bay door operation but does not disclose The aircraft as recited in claim 1 wherein the fuselage includes a trailing edge door; and wherein, in the VTOL orientation, the trailing edge door is configured for cargo drop operations. It would be obvious to one of ordinary skill in the art at the time of the invention to rearrange the configuration of the cargo bay doors for a desired operation as rearrangement of parts is considered within the knowledge of one of ordinary skill in the art. In this case it would be obvious as an aft door would allow for a cargo drop/release operation in either the vertical or horizontal orientation. 
Re’ Claim 18. Oldroyd teaches cargo bay door operation The aircraft as recited in claim 17 further comprising a trailing edge door actuator configured to receive commands from the flight control system and operate the trailing edge door between open and closed positions during the cargo drop operations. (as the doors disclosed open and closed using the control system therefore configured to perform the operations of a cargo drop).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642